t c memo united_states tax_court michael hazel petitioner v commissioner of internal revenue respondent docket no filed date woodford g rowland for petitioner catherine g chang for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency in petitioner’ sec_2001 federal_income_tax of dollar_figure and additions to tax under sec_6651 and and a of dollar_figure dollar_figure and dollar_figure respectively 1unless otherwise indicated section references are to the continued after concessions the issues for decision are whether the period of limitations for assessment of the deficiency and addition_to_tax has expired we hold that it has not and whether petitioner is liable for an addition_to_tax under sec_6651 for failure to timely file hi sec_2001 return we hold that he is findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the exhibits attached thereto and the stipulation of settled issues are incorporated herein by this reference at the time he filed his petition petitioner resided in california petitioner’s alcohol and drug abuse at the time of trial petitioner wa sec_55 years old he has a long history of alcoholism and drug addiction during the sec_1 continued internal_revenue_code as amended unless otherwise indicated rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar 2the parties have stipulated that petitioner’s deficiency is dollar_figure respondent concedes that petitioner is not liable for additions to tax under sec_6651 and sec_6654 3in the notice_of_deficiency respondent reduced the amount of the sec_6651 addition by the amount of the sec_6651 addition for the months when both additions applied pursuant to sec_6651 as a result of the concession of the sec_6651 addition_to_tax respondent asserted in his answer an increased sec_6651 addition_to_tax of dollar_figure petitioner made numerous attempts at sobriety meeting with mixed and ultimately disappointing results during one period of sobriety in he obtained his contractor’s license in petitioner began a 45-day period of heavy drinking and drug abuse that culminated in his entering a rehabilitation hospital for the next years he was able to stay relatively sober at some point not disclosed in the record petitioner opened his own construction business hazel construction inc by the late 1990s hazel construction had grown to include approximately employees in or petitioner again began to drink a little bit by or he was drinking heavily and using cocaine petitioner stopped drinking and using drugs on date after being arrested and charged with assault on a police officer and being drunk in public petitioner spent between and hours in jail as a result of the charges petitioner’ sec_2001 return during petitioner received dollar_figure of income from his construction company petitioner and his wife timely requested and were granted an extension of time to file their return the return was due on or before date respondent has no record of petitioner’s submitting a return before date on that date petitioner submitted a joint tax_return to respondent reporting total_tax of dollar_figure a withholding credit of dollar_figure and tax due of dollar_figure the return was signed by petitioner and his wife on date and by his return preparer on date petitioner remitted the tax due with his return the return was submitted and the tax was paid during the pendency of this case and more than a year after the notice_of_deficiency was mailed the payment of tax after the mailing of the notice_of_deficiency does not deprive the court of jurisdiction over the deficiency_suit sec_6213 discussion i whether the period of limitations has expired petitioner argues that respondent is barred from assessing hi sec_2001 tax because the 3-year period of limitations under sec_6501 expired before the mailing of the deficiency_notice accordingly he requests a refund of the tax paid in date sec_6501 provides except as otherwise provided in this section the amount of any_tax imposed by this title shall be assessed within years after the return was filed whether or not such return was filed on or after the date prescribed sec_6501 provides that in the case of a failure_to_file a return the tax may be assessed at any time a taxpayer who claims that the limitations_period on assessment has run is required to prove the date of the filing of a return 78_tc_412 see rule a petitioner contends he timely filed hi sec_2001 return at some point on or before date petitioner testified that his accountant badgered him to file the return he testified that he brought the return home for signature brought it back to his office put the postage on it and mailed it petitioner also testified that he was incapacitated during the period he filed his return by alcoholism addiction withdrawal and type diabetes despite this alleged incapacitation petitioner contends that he filed his return during a moment of lucidity petitioner offered no evidence to corroborate his testimony that he timely filed his return or that he was incapacitated he did not present a certified mail receipt or copy of the return allegedly filed in he did not present the testimony of his accountant who prepared the return or the testimony of his wife who would have signed the purported joint_return similarly he did not present the testimony of his wife family or employees or any documentary_evidence such as medical records which would indicate petitioner was incapacitated the court finds petitioner’s testimony that he suffered from a long history of alcohol and drug abuse credible however with respect to the filing of the return and his incapacity during the relevant period petitioner’s testimony was contradictory general conclusory and self-serving under the circumstances we are not required to accept his testimony and we do not see 87_tc_74 christensen v commissioner tcmemo_2006_62 accordingly we will not rely on his testimony to establish that he timely filed his return as evidence that petitioner failed to file hi sec_2001 return respondent introduced form_4340 certificate of assessments payments and other specified matters which bears no entry indicating a timely return was filed for this court has found that a form_4340 which bears no entry of a filed return is evidence that a return was not filed see eg wheeler v commissioner tcmemo_2006_109 mostafa v commissioner tcmemo_2006_106 silver v commissioner tcmemo_2005_281 maloney v commissioner tcmemo_2005_27 mehner v commissioner tcmemo_2003_203 4petitioner argues that the court erred in admitting the form_4340 into evidence petitioner contends that the form_4340 does not satisfy fed r evid the public records exception to the hearsay rule the form_4340 is a record of a public agency setting forth matters observed pursuant to a duty imposed by law and thus is not hearsay furthermore the form_4340 is self-certifying under fed r evid because it was submitted with a certificate_of_official_record signed under seal by an authorized employee of the internal_revenue_service petitioner also argues that the form_4340 is inadmissible under fed r evid because it lacks trustworthiness fed r evid provides that relevant evidence may be excluded if its probative value is outweighed by confusion of the issues or waste of time in dealing with collateral issues petitioner directs the court to a number of alleged errors on the form_4340 however his claim reflects a lack of understanding of the type of information a form_4340 provides and how that information is presented the form_4340 is relevant to the issue of whether petitioner timely filed hi sec_2001 return and was properly admitted into evidence petitioner argues that a form_4340 does not show whether a return has been filed petitioner directs the court to the title of the form and to the certifying statement which states i certify that the foregoing transcript of the taxpayer named above in respect to the taxes specified is a true and complete transcript for the period stated and all assessments abatements credits refunds and advance or unidentified payments and the assessed balance relating thereto as disclosed by the records of this office as of the account status date are shown therein i further certify that the other specified matters set forth in this transcript appear in the official records of the internal_revenue_service petitioner argues that the document is not evidence of a lack of return filing because the certification does not state that all records as to return filing are shown a form_4340 is a literal transcript containing tax data from an internal_revenue_service irs master_file associated with a particular taxpayer see bowman v commissioner tcmemo_2007_114 internal_revenue_manual irm pt date an irs master_file is opened by the filing of a tax_return or when a taxpayer has not filed a return by the commissioner’s creating a substitute for return sfr see irm pt date therefore a form_4340 contains return filing information such as whether a return has been filed or an sfr has been prepared such information is one of the other matters described in the title of the form_4340 the first entry on petitioner’ sec_2001 form_4340 is substitute for return respondent conceded during preparation for trial that the sfr was procedurally deficient because it was not signed by respondent’s agent nevertheless the irs master_file and thus the form_4340 were opened by the preparation of the sfr in and there is no entry indicating petitioner filed a timely return on the preponderance_of_the_evidence the court finds that petitioner did not file a timely return for ii whether petitioner had reasonable_cause for his failure_to_file sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not because of willful neglect the court has found that petitioner did not file a timely return petitioner bears the burden of proving that his failure to timely file is due to reasonable_cause see sec_7491 rule a 116_tc_438 a taxpayer may have reasonable_cause for failure to timely file a return where the taxpayer experiences an illness or incapacity that prevents the taxpayer from filing the return 469_us_241 n jordan v commissioner tcmemo_2005_266 paradiso v commissioner tcmemo_2005_187 however a taxpayer’s illness or incapacity generally does not prevent the taxpayer from filing returns where the taxpayer is able to continue his business affairs despite the illness or incapacity jordan v commissioner supra wright v commissioner tcmemo_1998_224 affd 173_f3d_848 2d cir in support of his contention that he lacked the capacity to file his return petitioner cites harbour v commissioner tcmemo_1991_532 where the court determined that the taxpayer had reasonable_cause for failure_to_file his return but not his return the taxpayer was admitted to an alcohol and drug treatment center on date and stayed until date as evidence of his incapacity the taxpayer offered hospital records and the opinion of his doctor as to his capacity during the time the return should have been filed the court found reasonable_cause for failure_to_file the return because the taxpayer was incapacitated during the time he spent in the drug and alcohol treatment center and most likely for sometime before ie the period when the return would have been timely filed with respect to the return the taxpayer presented no credible_evidence of his incapacity during the period when that return should have been filed for that reason the court found the taxpayer did not have reasonable_cause for his failure_to_file his return petitioner’s attempt to analogize his failure_to_file his return to the failure_to_file the return in harbour falls short of the mark in fact petitioner’s failure_to_file is more akin to the failure_to_file for which relief was not granted in harbour than to the failure_to_file for which relief was granted petitioner was not hospitalized during the time he should have filed his return he did not present medical records the opinion of his doctor or any evidence of his incapacity other than his own inconsistent and self-serving testimony furthermore despite any incapacity petitioner may have suffered the record indicates he was able to continue his business affairs during the period in which petitioner would have timely filed his return petitioner’s adjusted_gross_income was dollar_figure in sum petitioner has provided no credible_evidence that he was incapacitated during the time the return should have been filed during that time he was able to continue his business affairs and thus did not have reasonable_cause for the failure to timely file his return see jordan v commissioner supra wright v commissioner supra therefore he is liable for the addition_to_tax under sec_6651 we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concessions of the parties decision will be entered under rule
